In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                         No. 07-21-00082-CR


                             AMBER ROSE EDMONDS, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 264th District Court
                                         Bell County, Texas
                     Trial Court No. 83002, Honorable Paul L. LePak, Presiding

                                            June 22, 2021
                                 MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Amber Rose Edmonds, proceeding pro se, was convicted of possession

of a controlled substance,1 enhanced, and sentenced to five years’ confinement.2 The

trial court’s certification of Appellant’s right of appeal reflects that this is a plea bargain

case from which Appellant has no right of appeal and that Appellant has waived the right


        1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017).
        2Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
of appeal. The certification comports with the record before the Court. See Dears v.

State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005). Notwithstanding the certification,

Appellant filed a notice of appeal challenging her conviction.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of May 7, 2021, we notified Appellant of the consequences of the

trial court’s certification and directed her to file a response demonstrating grounds for

continuing the appeal. By letter filed on May 28, 2021, Appellant notified the Court that

she no longer seeks to appeal her conviction.


       Accordingly, we dismiss the appeal based on the trial court’s certification and

Appellant’s request to dismiss. See TEX. R. APP. P. 25.2(d), 42.2(a).


                                                        Per Curiam


Do not publish.




                                            2